261 F.2d 112
R. E. L. FINLEYv.COMMISSIONER OF INTERNAL REVENUE.
No. 5875.
United States Court of Appeals Tenth Circuit.
September 12, 1958.

On petition to review the decision of The Tax Court of the United States.
Ram Morrison, Oklahoma City, Okl., for petitioner.
Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., for respondent.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed on motion of petitioner.